Citation Nr: 0938415	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  04-16 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to compensation for a right arm disability, 
pursuant to the provisions of 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 
1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to 
compensation for a right arm disability, pursuant to the 
provisions of 38 U.S.C.A.    § 1151.  A timely appeal was 
noted from that decision.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on February 11, 2008.  A 
copy of the hearing transcript has been associated with the 
file.


FINDINGS OF FACT

1.   In September 1972, the Veteran underwent surgery at VA 
Medical Center (VAMC) San Francisco for a right brachial 
plexus injury. 

2.  A preponderance of the evidence is against a finding that 
any chronic right arm disability is the proximate result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault, or the result of an 
event not reasonably foreseeable, as a result of VA inpatient 
treatment in 1972. 


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for additional 
disability following VA treatment is not warranted.  38 
U.S.C.A. §§ 1151, 7104 (West 2002); 38 C.F.R. § 3.361 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated May 2008, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claim for disability compensation under 
38 U.S.C.A. § 1151; information and evidence that VA would 
seek to provide; and information and evidence that the 
Veteran was expected to provide.  The notice also notified 
the Veteran of the way initial disability ratings and 
effective dates are established. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The duties to notify and assist have been met.

The Board notes that fully satisfactory notice was not 
delivered until after the claim was initially adjudicated. 
 However, the RO subsequently readjudicated the claim based 
on all the evidence in July 2009.  The Veteran was able to 
participate effectively in the processing of his claim. 
 There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All available treatment records have been secured.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim for disability compensation under 
38 U.S.C.A. § 1151 because of the lack of medical evidence 
documenting the Veteran's claims of negligence against VA.  
Absent the records of the Veteran's treatment, there is no 
true indication that the limitation of motion in the 
Veteran's right upper extremity is associated with his VA 
treatment.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of records documenting the 
course of the Veteran's treatment for brachial plexus trauma, 
relating his current disability to his September 1972 surgery 
and subsequent treatment would certainly be speculative.  
However, disability compensation may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102 (2007).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 U.S.C.A. 5103A (a)(2).   The Board is satisfied that the 
duties to notify and assist have been met.

Legal Criteria

A Veteran may be awarded compensation for additional 
disability, not the result of his willful misconduct, if the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran under any law 
administered by VA, and the proximate cause of the disability 
was (1) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA  
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.   

To determine whether additional disability exists within the 
meaning of 38 U.S.C.A. § 1151, the Veteran's condition 
immediately prior to the beginning of the hospital care, 
medical or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy (CWT) 
program upon which the claim is based is compared to his or 
her condition after such care, treatment, examination, 
services, or program has been completed.  Each body part or 
system involved is considered separately.  38 C.F.R. § 
3.361(b).  

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the Veteran's additional disability or death.  Merely 
showing that a Veteran received care, treatment, or 
examination, and that the Veteran has an additional 
disability does not establish cause.  38 C.F.R.       § 
3.361(c) (1).  

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly  
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a Veteran's  failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. §  
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
Veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the Veteran's additional disability or  
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the Veteran's or, in appropriate cases, the Veteran's  
representative's, informed consent.  38 C.F.R. § 3.361(d)(1).   

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the- doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  As it appears that 
the records of the Veteran's September 1972 VA treatment for 
a brachial plexus injury may have been lost or destroyed, the 
Board's analysis has been undertaken with this heightened 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for disability 
compensation but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 
46 (1996).

Analysis

The Veteran claims that he sustained an injury to the 
brachial plexus nerve in September 1972.  He contends that 
his treatment was substandard and that he was not offered 
physical therapy or follow-up care after his surgery, causing 
a permanent limitation of motion in the right upper 
extremity.

The Veteran has indicated that he was in good health prior to 
the injury.  As a result of the trauma to his brachial plexus 
nerve, his right arm was swollen and ankylosed upon his 
admission to the hospital, and his kidney function had either 
decreased or ceased because of the injury.  According to the 
Veteran, amputation of the right arm was considered, but 
after the intervention of a Member of Congress, hemodialysis 
and surgery were performed instead. 

The Veteran further indicated that he was issued a sling for 
his arm after his surgery, but was given no physical therapy.  
According to the lay evidence submitted, the Veteran's arm 
then atrophied and ankylosed in the position in which it was 
held in the sling.  The Veteran stated that he received 
surgery and physical therapy two years later, in 1974, at a 
VA medical center in La Jolla, California, in order to regain 
movement in his right upper extremity.  He has estimates that 
he has about 50 percent of normal motion today.

The Veteran's sister, Mrs. L.C.B., indicated that after the 
1972 surgery the Veteran came to her home in Michigan to 
convalesce, and that he was "dirty, unkempt and disheveled" 
upon his arrival.  He had with him a "large bottle" of 
painkillers but had no instructions for physical therapy or 
follow-up treatment.  Mrs. L.C.B. is a registered nurse and 
found it "shocking" that the Veteran was allowed to travel 
and that he was not provided any follow-up care.  

The Veteran's wife indicated that conditions at the medical 
center where the Veteran was treated were deplorable.  After 
the Veteran's return from Michigan, she observed that the 
Veteran's elbow joint had ankylosed in the position in which 
it had been held in the sling.  The Veteran told her that he 
had received no follow up care.  She has indicated that 
subsequent surgery and physical therapy have allowed the 
Veteran to regain much of his movement, but that he continues 
to have "sensory derangement" and limitation of motion.  He 
is unable to clench his fist and, in her view, the muscles in 
the right scapular region have significantly atrophied.  

A review of the record shows several attempts to gather the 
Veteran's medical records from the VA medical centers in San 
Francisco and San Diego.  In November 2001, in response to an 
inquiry by Senator Barbara Boxer, the chief executive officer 
of the San Diego Healthcare System indicated that a 
"comprehensive search" of the Veteran's records show no 
evidence of treatment at either facility in either 1972 or 
1974.  Four additional requests for records were made of the 
San Francisco VA medical system between 2005 and 2007, with 
no response.  The Veteran stated that he also attempted to 
gather records from the San Diego facility, apparently 
without success.  

The VA outpatient records that are included with the file 
date back to 1995.  Many of those records note a history of 
brachial plexus injury in 1972.  Limitation of motion of the 
right upper extremity was noted and recorded.  However, none 
of the physicians who have treated the Veteran have indicated 
that any right arm disability is the result of VA treatment 
(or lack thereof) in September 1972.  

The Veteran's sister, Mrs. L.C.B., is a registered nurse.  
She has stated her belief that the Veteran was not offered 
physical therapy.  However, her statement does not attribute 
the Veteran's right arm disability to a lack of physical 
therapy.  Thus, the evidence is of limited probative value.  

The Veteran, his wife and his sister have all testified as to 
the deplorable conditions at the facility where the Veteran 
received his treatment and that he exhibited right arm 
disability following the treatment.  However, they are not 
shown to be competent to diagnose disability or to determine 
its etiology.  While a layperson is certainly capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge or expertise, such as the condition causing the 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  There is no 
competent evidence that the described deplorable conditions 
of the VA facility caused chronic right arm disability.  

In sum, the Board finds that a preponderance of the evidence 
is against a finding that the Veteran's right arm disability 
is the result of carelessness, negligence, lack  of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA.  Absent any evidence to the contrary, there 
is no doubt to be resolved, and entitlement  to disability 
compensation under the provisions of 38  U.S.C.A. § 1151 for 
right arm disability is not established.  38 U.S.C.A. § 
5107(b); 38 C.F.R.                  §  3.102.   


ORDER

Entitlement to disability compensation for a right arm 
disability pursuant to the provisions of 38 U.S.C.A. § 1151 
is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


